Citation Nr: 1724665	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a visual disability, claimed as photosensitivity and unusual blood vessels.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision issued by the RO in Winston-Salem, North Carolina. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a June 2011 Notice of Disagreement and provided testimony in July 2015 before a Decision Review Officer that the December 2010 VA examination was inadequate for adjudication purposes.  The Veteran contends that VA's development of his claim was incorrectly focused on his cataract disability, and that he was actually claiming service connection for photosensitivity, unusual blood vessels, and watery eyes.  See Application for Compensation dated July 2010; Notice of Disagreement dated June 2011.  

The Board notes service treatment records dated April 23, 1976 show the Veteran reported watery eyes and headache in sunlight, and the treating personnel noted "odd appearance" of the disc and blood vessel pattern; there was additional evaluation that includes ophthalmological results.  The December 2010 VA examiner found that the Veteran currently manifested diabetes with no retinopathy, bilateral cataracts, and pinguecula in both eyes.  The examiner provided an opinion that the Veteran's photosensitivity was due to his cataracts, which were caused by diabetes mellitus.  See VA examination report dated December 2010; Addendum opinion dated December 2010.  

While the examiner noted the Veteran's reports of in-service symptoms and his development of diabetes mellitus in 1990, she did not indicate review of the service treatment record or the Veteran's in-service complaints of photosensitivity symptoms in April 1976 and the ophthalmological evaluation results.  The December 2010 examination report lists only post-service private treatment records as the evidence reviewed.  The VA examiner's opinion and rationale do not address the Veteran's evidence of in-service complaints of photosensitivity prior to his development of diabetes mellitus.  The Board finds that an additional examination and opinion is necessary to ascertain whether the Veteran manifests a distinct visual disability manifested by photosensitivity, watery eyes, and unusual blood vessels, and whether that disability is related to similar symptoms noted in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding treatment records - both VA and private - pertaining to the Veteran's eye condition.  All attempts to secure this evidence must be documented in the claims folder.

2.  Schedule the Veteran for a VA ophthalmology examination.  The file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner is directed to note the Veteran's in-service complaints of these symptoms in April 1976 and provide the following opinions with a clear explanation:

a)  Whether the Veteran manifests a distinct visual disability that results in symptoms of photosensitivity, unusual blood vessels, and watery eyes.

	
b)  The examiner should opine as to whether it is at least as likely as not (50/50) that the Veteran's claimed visual disability, to include photosensitivity, unusual blood vessels, and watery eyes, is due to or caused by a disease or injury in service, had its onset in service, or is otherwise related to the watery eyes and headache in sunlight and "odd appearance" of the disc and blood vessel pattern as noted in service.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

